Citation Nr: 0839288	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  96-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability.

2.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claim of entitlement to a rating in excess of 20 percent for 
a cervical spine disability, and increased the disability of 
the veteran's lumbar spine disability from 10 to 20 percent 
disabling, effective from February 6, 2005.  In August 2004, 
the veteran testified before the Board at a hearing that was 
held at the RO.  In June 2005 and December 2006, the claims 
were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

VA has a duty to notify the veteran of what information or 
evidence is necessary to substantiate the claim; what subset 
of the necessary information or evidence, if any, the 
claimant is to provide, and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  38 U.S.C.A. § 5103 (West 2002); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO has provided 
the veteran with numerous notice letters.  These notice 
letters, however, did not specifically notify the veteran 
that he should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letters also did not notify 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective notice.  

Next, private treatment records are outstanding.  In a July 
2006 statement, the veteran's private treating physician 
indicated that she had treated the veteran for his neck and 
back disabilities on 29 occasions in the past 12 months, and 
on 6 occasions in the last month, due to the worsening of his 
conditions.  The records associated with this treatment have 
not been associated with the claims file.  Because those 
records are relevant to the veteran's claims, an attempt to 
obtain them should be made.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The July 2006 statement from the 
veteran's private treating physician indicates that the 
veteran's low back and neck disabilities have increased in 
severity.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the veteran's last VA examination is not necessarily 
stale, his conditions appear to have worsened since the date 
of the latest examination.  Because there may have been a 
significant change in the veteran's conditions, the Board 
finds that new examinations are in order.

Lastly, the most recent VA records in the claims file are 
dated in July 2005.  Because the veteran has indicated that 
he has continued to receive regular treatment for his back 
and neck disabilities since that time, the Board finds that 
there are additional VA treatment records pertinent to these 
claims that are outstanding.  Because these may include 
records that are pertinent to the veteran's claims, they are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2007); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with notice that 
complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the veteran that to substantiate 
his claims for increased ratings, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increased severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating the low back 
and neck disabilities, including all 
versions of the regulations applicable to 
the spine throughout the pendency of the 
appeal.  Also advise the veteran that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  In addition, 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the 
disabilities.



2.  After obtaining the veteran's 
authorization, associate with the 
claims file medical records pertaining 
to treatment of the neck and back from 
Luz Peguero, M.D.  All efforts to 
obtain these records should be fully 
documented.

3.  Obtain and associate with the 
claims file records from the VAMC in 
Albany, New York, dated from July 2005 
to the present.  If any of the records 
are no longer on file, request them 
from the appropriate storage facility.  
All attempts to secure those records 
must be documented in the claims 
folder.

4.  After obtaining the above records, 
schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his low back and 
neck disabilities.  The claims folder 
should be reviewed by the examiner, and 
the examination report should reflect 
that the claims folder was reviewed.  
The examiner's report should include 
range-of-motion findings and findings 
as to any weakness, fatigability, 
incoordination, or excess motion and 
should set forth all current 
complaints, findings and diagnoses.  
The report should also discuss the 
presence or absence of pain, as well as 
functional impairment.  The examiner 
should state whether any neurological 
impairment is shown.  The examiner 
should specifically opine as to the 
impact the veteran's disabilities have 
on his employability.  A rationale for 
all opinions, with citation to medical 
findings, must be provided.

5.  Then, readjudicate the claims.  If 
action remains adverse, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appropriate time for response  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

